Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal from the decision of the Commissioner, of Patents rejecting an application of Patrick J. Madden for a patent for a new and ornamental design for the bowl of a water closet. Upon reference to several existing patents in the same field, it was held that there was no invention involved in the described design.
It is unnecessary to review the several references. In view of these, and another patent issued to the applicant, we fully concur in the decision of the commissioner that there is no novelty disclosed.
The decision is affirmed.